COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-07-216-CV
 
EX
PARTE ROBERT BRIAN REID                                                             
                                                                                                        
                                               ----------
              FROM
THE 16TH DISTRICT COURT OF DENTON COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellant=s Motion
To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by appellant,
for which let execution issue.  See Tex. R. App. P. 43.4.
PER CURIAM
PANEL D:  LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DELIVERED:  July 26, 2007




[1]See Tex. R. App. P. 47.4.